UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6873


KENNETH H. NEWKIRK,

                Plaintiff - Appellant,

          v.

LOUIS LERNER, Judge, Circuit Court; ANTON BELL, District
Attorney; GEORGE ROGERS, Attorney, Stand By; LINDA SMITH,
Clerk of Circuit Court; CHARLES HADEN, Appeal Lawyer;
RODNEY, Detective, Hampton Police Department; ASHLEY KELLY,
Daily Press Writer; MONAE DEBRA WATERS-OWENS; THOMAS SHERRAD
KEARNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:12-cv-00410-HEH)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth   H.     Newkirk     seeks    to   appeal    the   magistrate

judge’s   order     directing     him      to    particularize     his   42    U.S.C.

§ 1983 (2006) complaint.             This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Newkirk seeks to appeal

is   neither    a   final    order   nor    an     appealable     interlocutory     or

collateral order.        Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions      are     adequately     presented      in   the

materials      before   this    court    and     argument   would     not     aid   the

decisional process.



                                                                            DISMISSED




                                           2